165 F.2d 216 (1948)
SEATTLE BREWING & MALTING COMPANY, a Corporation, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11467.
Circuit Court of Appeals, Ninth Circuit.
January 8, 1948.
Rehearing Denied February 18, 1948.
Jones & Bronson, H. B. Jones, A. R. Kehoe, R. B. Hooper, Chadwick, Chadwick & Mills, and Stephen F. Chadwick, all of Seattle, Wash., for petitioner.
Theron L. Caudle, Asst. Atty. Gen., and Sewall Key, Lee A. Jackson, Melva M. Graney, and I. Henry Kutz, Sp. Assts. to Atty. Gen., for respondent.
Before DENHAM, HEALY, and BONE, Circuit Judges.
Rehearing Denied February 18, 1948. See 166 F.2d 326.
PER CURIAM.
This, as the companion case of Commission of Internal Revenue v. Rainier Brewing *217 Co., 9 Cir., 165 F.2d 217, presented to the Tax Court "hybrid questions of mixed law and fact [and] their resolution because of the fact element involved will * * * afford little concrete guidance to future cases." We hence do not consider the petitioner's contention that "the facts found fall short of meeting statutory requirements." Bingham v. Commissioner, 325 U.S. 365, 370, 65 S. Ct. 1232, 89 L. Ed. 1670; Choate v. Commissioner, 324 U.S. 1, 65 S. Ct. 469, 89 L. Ed. 653.
The decision of the Tax Court, 6 T.C. 856, is affirmed.